Deen, Presiding Judge,
concurring specially.
Although I concur in the logic of the closely reasoned analysis set forth in the instant case, I feel constrained to comment on the harshness of the result when, as here, the letter of the law is applied in instances where the parties have such disparate bargaining positions.
It is clear from the record in the instant case that the bank’s collections manager understood that Mrs. Christmas was asking that she be given post-sale notice as to the amount of any deficiency, so that a payment schedule could be worked out and repayments begun. Moreover, according to the record, it was — or should have been — clear to the bank officials involved that the Christmases were not, as the majority characterizes them, like “any other defaulting debtor,” in a very significant respect. The Christmases were not seeking to dodge or to walk away from their obligations under the promissory note. To the contrary, on their own initiative, when they realized that they had made an error of judgment in purchasing the van and that they would be unable financially to honor the terms of the note, they returned the almost-new van to the dealer and approached the bank to inquire how they might pay off their debt in full, including any deficiency that might exist after the van had been sold. Their actions were “upfront” and above-board.
It is true that, technically and legally, they (like “any other” depositor or borrower) had notice of the bank’s rights in the event of default; but, like so many others, and particularly those of limited education or business experience, they regarded as just so much unavoidable “fine print” the language of notice appearing on the signature cards and/or other documents they signed when opening accounts or transacting other business with the bank. Moreover, it is doubtful that the language itself, much less its import, was brought to their attention when they affixed their signatures, since the law presumes that one reads what one signs.
In the instant case one can fault appellees’ procedures, but cannot contend that their intentions were otherwise than above reproach; to end up, as they did, seriously in debt and with their credit record in shreds, seems disproportionate to their error. Although the bank almost certainly was not guilty of fraud, actual or constructive, and *376although this is certainly neither the first nor the last instance of a bank’s pursuing a similar course in a similar situation, one wishes that some sort of equitable intervention were possible when an institution and the proverbial “little man” (or woman) undertake to deal “at arm’s length” and the latter, through mistake, misguidance, or misunderstanding, comes out with little left but his bare arm.
Decided November 9, 1988 —
Rehearing denied November 22, 1988.
Hull, Towill, Norman & Barrett, Patrick J. Rice, George R. Hall, for appellant.
Victor C. Hawk, for appellees.